Case 1:18-cv-01514-KMT Document 70 Filed 01/28/21 USDC Colorado Page 1 of 7




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                            Magistrate Judge Kathleen M. Tafoya

Civil Action No. 18–cv–01514–KMT


JODI M. BONSER,

       Plaintiff,

v.

WASTE CONNECTIONS OF COLORADO, INC.,

       Defendant.


                                             ORDER



       This matter is before the court on “Plaintiff’s Motion in Limine to Preclude the Defendant

from Referencing or Producing Evidence Relating to any Collateral Source,” filed on July 24,

2020. [(“Motion”), Doc. No. 65.] Defendant has responded in opposition to the Motion, and

Plaintiff has replied. [(“Response”), Doc. No. 66; (“Reply”), Doc. No. 69.]

       At the time the Motion was filed, trial was scheduled to begin on October 4, 2020.

Unfortunately, on August 4, 2020, the trial was vacated as a result of the COVID-19 pandemic.

[Doc. No. 67.] Trial has been rescheduled for June 28, 2021, with a Final Pretrial Conference

and Trial Preparation Conference scheduled for May 25, 2021. [Id.] Therefore, questions of

admissibility of evidence at trial are once again emergent.

       This court first considered the issue of Plaintiff’s receipt of workers’ compensation

benefits, after Defendant filed a Motion to Compel the workers’ compensation records in
Case 1:18-cv-01514-KMT Document 70 Filed 01/28/21 USDC Colorado Page 2 of 7




February of 2019. [Doc. No. 32] In preparation for a hearing on that motion, the court reviewed

the briefing and was prepared to rule at the hearing, but Defendant withdrew its motion in light

of recent Colorado state court rulings, with the caveat that the issue might arise again at a later

date. [See Doc. No. 40.] Now, the issue is before the court again, raised this time by Plaintiff in

a request to prohibit “any party, witness, or attorney from presenting any direct or indirect

evidence, documents, testimony, or argument to the jury or making any intimations or statements

to the jury, regarding the existence of any collateral source benefits or payments, including

Plaintiff’s workers’ compensation, Medicaid, or any other collateral source benefits.” [Reply 3.]

        This case involves a motor vehicle accident, which occurred on March 27, 2015.

[(“Amended Complaint”), Doc. No. 4 at ¶ 6.] Stephen Vallejos was driving a commercial

garbage truck, owned by Waste Connections of Colorado, Inc. (“Waste Connections”), during

and in the scope of his employment. [(“Amended Answer”), Doc. No. 28 at ¶ 13.] Waste

Connections admits that Stephen Vallejos caused the accident by failing to yield to oncoming

traffic, and admits vicarious liability for his actions under the doctrine of respondeat superior.

[Id. at 1-2.]

        Plaintiff Jodi Bonser was acting in the scope and course of her own employment with

Frito Lay at the time of the accident. Ms. Bonser was provided medical treatment and benefits

through Frito Lay’s workers’ compensation insurance carrier, Ace American Insurance Company

(“Ace American”), in the total amount of $ 248,973.03. Plaintiff seeks to bar admission of any

evidence of workers’ compensation benefits paid on her behalf during trial, pursuant to

Colorado’s collateral source rules.

        Colorado’s collateral source statute provides as follows:


                                                  2
Case 1:18-cv-01514-KMT Document 70 Filed 01/28/21 USDC Colorado Page 3 of 7




       In any action by any person or his legal representative to recover damages for a tort
       resulting in death or injury to person or property, the court, after the finder of fact
       has returned its verdict stating the amount of damages to be awarded, shall reduce
       the amount of the verdict by the amount by which such person, his estate, or his
       personal representative has been or will be wholly or partially indemnified or
       compensated for his loss by any other person, corporation, insurance company, or
       fund in relation to the injury, damage, or death sustained; except that the verdict
       shall not be reduced by the amount by which such person, his estate, or his personal
       representative has been or will be wholly or partially indemnified or compensated
       by a benefit paid as a result of a contract entered into and paid for by or on behalf
       of such person. The court shall enter judgment on such reduced amount.

Colo. Rev. Stat. § 13-21-111.6.

       Here, Defendant does not dispute that “evidence of payments made in connection with

Plaintiff’s worker’s compensation claim is inadmissible under Colorado law.” [Resp. ¶ 2].

Defendant argues that, nonetheless, there are instances where workers’ compensation payments

might be admissible at trial, and also that the information is admissible as a post-verdict set-off

should a jury award damages to Ms. Bonser. [Id.]

       The Workers’ Compensation Act provides:

       (b) The payment of compensation pursuant to articles 40 to 47 of this title shall
       operate as and be an assignment of the cause of action against such other person
       . . . to the person, association, corporation, or insurance carrier liable for the
       payment of such compensation. Said [payer] shall not be entitled to recover any
       sum in excess of the amount of compensation for which said carrier is liable under
       said articles to the injured employee . . . .”

       (c) The right of subrogation provided by this section shall apply to and include all
       compensation and all medical, hospital, dental, funeral, and other benefits and
       expenses to which the employee . . . [is] entitled under the provisions of said
       articles, . . ., or for which the employee’s employer or insurance carrier is liable or
       has assumed liability.

Colo. Rev. Stat. § 8-41-203(1)(b) & (c) (emphasis added).

       Pursuant to these provisions, an injured employee has several options with respect to

damages she may claim against a third party tortfeasor for injuries incurred during the course and

                                                  3
Case 1:18-cv-01514-KMT Document 70 Filed 01/28/21 USDC Colorado Page 4 of 7




scope of her employment. The employee may elect to receive workers’ compensation benefits

and choose not to sue the tortfeasor. Tate v. Indus. Claim Appeals Office of State of Colo., 815

P.2d 15, 17 (Colo. 1991). This, however, does not preclude the Workers’ Compensation

insurance carrier, who paid for the injury to the employee, from suing the tortfeasor. See

Lebsack v. Rios, No. 16-cv-02356-RBJ, 2017 WL 5444568, at *2 (D. Colo. Nov. 14, 2017)

(Workers’ Compensation insurance carrier did not wait for injured employee to sue third-party

tortfeasor, but brought suit itself seeking reimbursement of the benefits it paid to, or on behalf of,

the employee; issues arose when carrier settled its claim against tortfeasor for less than 100% of

the paid benefits.) Under such a scenario, the workers’ compensation carrier steps into the shoes

of the injured plaintiff with respect to litigation against the tortfeasor. Am. Family Mut. Ins. Co.

v. DeWitt, 218 P.3d 318, 323 (Colo. 2009).

       Alternatively, the employee may elect to receive Workers’ Compensation benefits and

also sue the tortfeasor for damages in excess of the amount of compensation benefits for which

the insurer would be liable under the workers’ compensation provisions. In that circumstance,

the workers’ compensation insurer who has paid for medical and other services covered by

Workers’ Compensation becomes subrogated to the employee’s rights against the tortfeasor for

the amount of the insurer’s Workers’ Compensation liability. Both the employee and the insurer

have claims against the tortfeasor, but the insurer is limited in its claim to the maximum amount

in the Workers’ Compensation fee schedule. Id. If the employee recovers from the tortfeasor,

the employee must reimburse the Workers’ Compensation insurer for any benefits the insurer

paid. Continental Cas. Co. v. Gate City Steel, 650 P.2d 1336, 1338 (Colo.App.1982); Tate, 815

P.2d at 17.


                                                  4
Case 1:18-cv-01514-KMT Document 70 Filed 01/28/21 USDC Colorado Page 5 of 7




       In this case, Ace American elected to settle its claim of $ 248,973.03 with Defendant

Waste Connections for an unknown amount. [Resp., Ex. A.] That unknown amount may be less

than the lien amount of $ 248,973.03. If it is, the case falls squarely within the ambit of

Ferrellgas, Inc. v. Yeiser, 247 P.3d 1022, 1024 (Colo. 2011). In Ferrellgas, the plaintiff

contracted with Ferrellgas to deliver propane to her vacation house in Silverthorne, Colorado.

Ferrellgas failed to timely deliver the propane and, as a result, the house’s pipes froze and burst,

causing substantial water damage to the house. Plaintiff carried a personal homeowners

insurance policy with Farmers. Farmers paid over $200,000.00 to repair the damage to the

plaintiff’s home and then later settled its lien/claim with Ferrellgas for approximately $39,000.00

less than Farmers had actually paid to its insured. Id. at 1024. The plaintiff also filed suit

against Ferrellgas to recover the repair costs, diminution in value, and loss of use of the home.

The plaintiff, ultimately, was awarded over $300,000.00 by the jury against Ferrellgas. The

issue then became whether the defendant tortfeasor, Ferrellgas, who had paid approximately

$170,000.00 to settle the claim with Farmers, could set-off only that amount, or whether it could

set-off the amount of Farmers’ actual lien, which exceeded $200,000.00. Id. at 1028. The

Colorado Supreme Court determined the correct set-off amount to be the latter.

       Ferrellgas provides guidance as to two important concepts that affect the pending

Motion. The first is the Colorado Supreme Court’s admonishment against presentation of the

set-off issues surrounding Ace American’s payments for Plaintiff’s injuries in the accident, and

the ultimate settlement of the lien between Ace American and Defendant Waste Connections.

The court found that “the potential for such information to taint the jury’s verdict” was present,

and that therefore, the parties should not have been allowed to present any of the information to


                                                  5
Case 1:18-cv-01514-KMT Document 70 Filed 01/28/21 USDC Colorado Page 6 of 7




the jury during the trial. Id. at 1026. The second concept is the Ferrellgas court’s finding that

“the collateral source doctrine, even if applicable in the context of [the plaintiff’s] breach of

contract claim, could not serve to bar the set-off of the full amount paid” by the original insurer.

Id. at 1027. Therefore, the only issues with respect to this in limine Motion are: (1) when the

information about workers’ compensations payments and the workers’ compensation settlement

with Waste Connections can be introduced; and 2) who will make the set-off determination. The

court finds that the “when” is after the verdict is rendered, and the “who” is the court.

       Additionally, Defendant points to several instances where courts have allowed evidence

about the payment of workers’ compensation benefits at trial outside of post-verdict set-off

proceedings, in an apparent attempt to characterize such cases as creating “exceptions.” [See

Resp. 2.] The court has reviewed the cases cited by Defendant, all of which are from other

jurisdictions, and finds them to be limited to their own unique facts and subject to the law of the

jurisdiction of the action. None of these unique instances constitute exceptions to Colorado

collateral source law, and none have been recognized in Colorado state courts or in the District

of Colorado. Further, Defendant has not identified any of the unique facts in this case, which

gave rise to the courts’ holdings in those cases. Absent any exceptional circumstances, evidence

of payments made in connection with Plaintiff’s workers’ compensation is inadmissible at trial.

       Accordingly, it is




                                                  6
Case 1:18-cv-01514-KMT Document 70 Filed 01/28/21 USDC Colorado Page 7 of 7




       ORDERED that “Plaintiff’s Motion in Limine to Preclude the Defendant from

Referencing or Producing Evidence Relating to any Collateral Source” [Doc. No. 65] is

GRANTED during the pre-verdict portion of the case.

       Dated January 28, 2021.




                                              7
